Citation Nr: 1747888	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1971, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).

In a July 2012 decision, the Board recharacterized the Veteran's claim from entitlement to service connection for PTSD to separate claims of entitlement to service connection for PTSD and for psychiatric disabilities other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this decision, the Board denied service connection for PTSD and remanded the claim of entitlement to service connection for a psychiatric disability other than PTSD for further development and adjudication.

The claim of entitlement to service connection for a psychiatric disability other than PTSD was remanded for additional development in October 2014, February 2016, and April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2008 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Specifically, in April 2017, the Board remanded this matter to obtain an addendum opinion as to whether it was at least as likely as not that the Veteran's acquired psychiatric disorder (other than PTSD) was caused by the Veteran's service.  As part of that opinion, the examiner provided a rationale that stated in part: "the records are negative for any reported depressive symptoms either during military service or prior to his 2008 PTSD [VA examination]."  See April 2017 VA medical addendum opinion report.  However, this does not appear to be consistent with the evidence of record.  VA treatment records indicate that the Veteran underwent a depression screening in December 2007 where his responses corresponded to "mild depression."  Similarly, a VA treatment note signed in January 2006 states: "On the Beck Depression Inventory, [the Veteran] obtained a score of only 6, suggesting no significant depressive symptoms.  Though, the Veteran did report some level of symptomatology of 57 out of 90 symptoms, these were generally minimal and none were in the severe range."  Because the record discloses that the Veteran reported depressive symptoms that were either mild or minimal prior to the 2008 examination, the Board finds that the rationale provided for the most recent VA opinion is not adequate to guide the Board in adjudicating this claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Consequently, an additional opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file that are relevant to the Veteran's claim for service connection for an acquired psychiatric disorder.

2. After the above records development has been completed, return the Veteran's claims file (to include this remand) to the examiner who provided the last VA opinion in April 2017 in order to obtain another addendum opinion and rationale.  If that examiner is no longer available, arrange for an opinion from an appropriate substitute examiner.  For the opinion provided, the examiner should also provide a complete rationale.  If, in the judgment of the examiner, the requested opinion cannot be provided without examining the Veteran, the Veteran should be scheduled for an appropriate examination.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, other than PTSD, were incurred in or caused by the Veteran's service.

The examiner should cite to the medical and competent lay evidence of record, including the VA treatment records noting depressive symptoms prior to 2008, and explain the rationale for any opinion given.  If, after consideration of all pertinent factors, it remains that the opinion sough cannot be given without resort to speculation, it should be so stated and the examiner must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If it remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




